Exhibit 10.2

AMENDED AND RESTATED PANACOS PHARMACEUTICALS, INC.

1998 EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, Panacos Pharmaceuticals, Inc. (the “Company”) wishes to establish the
Amended and Restated Panacos Pharmaceuticals, Inc. 1998 Employee Stock Purchase
Plan (the “Plan”) providing for the grant of options to purchase common stock of
the Company to employees who are employed by the Company on a regular full-time
basis.

NOW, THEREFORE, the Company establishes the Plan, the terms of which are as
follows:

1. Purpose.

The purpose of the Plan is to give Eligible Employees of Panacos
Pharmaceuticals, Inc., a Delaware corporation, an opportunity to acquire shares
of its Common Stock, $.01 par value per share, and to continue to promote its
best interests and enhance its long-term performance.

2. Definitions.

Whenever used in the Plan, the following words and phrases have the meanings
stated below unless a different meaning is clearly required by the context:

(a) ”Board” means the Board of Directors of the Company.

(b) ”Code” means the Internal Revenue Code of 1986, as amended, and the rules,
regulations, and interpretations thereof issued by the Department of Treasury,
Internal Revenue Service, and the courts.

(c) ”Committee” means a committee appointed by the Board of not less than two
Non-Employee Directors to which the Board may delegate its power with respect to
administration of the Plan under Section 3.

(d) ”Common Stock” means shares of the common stock of the Company, $.01 par
value per share.

(e) ”Company” means Panacos Pharmaceuticals, Inc., a Delaware corporation.

(f) ”Eligible Employee” means each person who, on the applicable Quarterly Grant
Date, has been employed by the Company on a regular full-time basis for at least
one (1) month. A person shall be considered employed on a regular full-time
basis if he or she is customarily employed at least twenty (20) hours per week.
Notwithstanding the foregoing, an Eligible Employee shall not include any
Employee who, immediately after the grant of an Option, owns stock possessing
five (5%) percent or more of the total combined voting power or value of all
classes of stock of the Company or of its parent or subsidiary, or whose
customary employment is not for more than five (5) months in any calendar year.
In determining stock ownership, the rules of Code Sections 423 and 425 apply,
and stock that the Eligible Employee may purchase under outstanding options is
treated as stock owned by the Eligible Employee.



--------------------------------------------------------------------------------

(g) ”Exercise Date” means March 31, June 30, September 30 and December 31 of
each calendar year.

(h) ”Exercise Period” means for an Option the period of two (2) years commencing
on the Quarterly Grant Date of such Option.

(i) ”Fair Market Value Per Share of Common Stock” as of the applicable date
means:

(i) If the Common Stock is listed on a national securities exchange or traded on
the over-the-counter market and sales prices are regularly reported for the
Common Stock, the average of the closing or last prices of the Common Stock on
the Composite Tape or other comparable reporting system for the ten
(10) consecutive trading days immediately preceding the applicable date;

(ii) If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, and if sales prices are not regularly
reported for the Common Stock for the ten (10) days referred to in clause (i),
and if bid and asked prices for the Common Stock are regularly reported, the
average of the mean between the bid and the asked price for the Common Stock at
the close of trading in the over-the-counter market for the ten (10) days on
which Common Stock was traded immediately preceding the applicable date; and

(iii) If the Common Stock is neither listed on a national securities exchange
nor traded on the over-the-counter market, such value as the Board in good faith
determines.

Notwithstanding any other provision of the Plan, each determination made with
respect to the Fair Market Value Per Share of Common Stock subject to an Option
must satisfy the requirements of Code Section 423.

(j) ”Grant Date” means each Quarterly Grant Date.

(l) ”Option” means an option granted under this Plan that entitles a
Participating Employee to purchase shares of Common Stock.

(m) ”Option Price” means eighty-five (85%) percent of the lesser of the Fair
Market Value Per Share of Common Stock as of the applicable Grant Date or the
applicable Exercise Date.

(n) ”Participating Employee” means an Eligible Employee who elects to make
payroll deductions under Section 7.

(o) ”Plan” means the Amended and Restated Panacos Pharmaceuticals, Inc. 1998
Employee Stock Purchase Plan as set forth herein and as it may be amended.

(p) ”Quarterly Grant Date” means each January 1, April 1, July 1 and October 1
commencing with July 1, 1999.

3. Administration.

The Plan shall be administered by the Board, which, to the extent it may
determine, can delegate its powers with respect to administration of the Plan
(except its powers under



--------------------------------------------------------------------------------

Section 14(b)) to the Committee. If the Board chooses to appoint a Committee,
references hereinafter to the Board (except in Section 14(b)) are deemed to
refer to the Committee. Subject to the express provisions of the Plan, the Board
has the exclusive authority and discretion to construe and interpret the Plan,
prescribe, amend, and rescind rules and regulations relating to it, determine
the terms of the Options, and make all other factual and legal determinations
necessary or appropriate in the administration of the Plan. The determination of
the Board on all matters regarding the Plan shall be conclusive.

4. Maximum Number of Shares Available for Grant.

The aggregate number of shares of Common Stock available for grant as Options
under Section 5(a) shall not exceed 65,000 shares of Common Stock, subject to
adjustment under Section 10. Shares of Common Stock available for grant under
the Plan may be authorized and issued shares, or shares now or hereafter held in
the treasury of the Company. If any Option expires or is terminated,
surrendered, or cancelled without being exercised, in whole or in part, the
number of shares of Common Stock theretofore subject to the Option is again
available for grant in an Option and does not reduce the aggregate number of
shares of Common Stock available for grant as set forth in the first sentence of
this Section.

5. Grant of Options.

(a) Each Participating Employee on a Quarterly Grant Date, commencing with the
Quarterly Grant Date that occurs on July 1, 1999 and, subject to earlier
termination of the Plan under Section 14, ending with the last Quarterly Grant
Date on which shares of Common Stock are available for grant, is granted an
Option that entitles him or her to purchase, at the applicable Option Price, the
number of whole and fractional shares of Common Stock equal to five (5%) percent
of the Participating Employee’s Compensation, not to exceed Five Thousand
($5,000) Dollars, divided by the Fair Market Value Per Share of Common Stock as
of the applicable Quarterly Grant Date. Each Participating Employee on a
Quarterly Grant Date shall receive an Option even if he or she is then the
holder of an unexpired and unexercised Option granted on an earlier Quarterly
Grant Date. The Quarterly Grant Date applicable to an Option granted pursuant to
this paragraph (a) is the Grant Date of such Option.

(b) If the number of shares of Common Stock for which Options are granted under
Section 5(a) exceeds the applicable number set forth in Section 4, then the
Options granted under Section 5(a) to all Participating Employees shall, in a
nondiscriminatory manner consistent with Section 13(c), be reduced in proportion
to their respective Compensations.

(c) A Participating Employee’s Compensation means his or her regular annual rate
of compensation as of the applicable Quarterly Grant Date. Such regular annual
rate of compensation is to be determined by the Board in a nondiscriminatory
manner consistent with Section 13.



--------------------------------------------------------------------------------

6. Terms of Options.

(a) Each Option, unless sooner expired under Section 6(b) or (c), becomes
exercisable on the Grant Date and is exercisable during the applicable Exercise
Period. Each Option not exercised during its Exercise Period expires at the
termination of the Exercise Period.

(b) An Option expires on the first to occur of the end of the applicable
Exercise Period and the date that the employment of the Participating Employee
with the Company terminates (as determined by the Board) for any reason other
than death or disability.

(c) An Option expires on the first to occur of the end of the applicable
Exercise Period and the date three (3) months after the date that the employment
of the Participating Employee with the Company terminates by reason of a
disability (as determined by the Board).

(d) If the employment of the Participating Employee with the Company terminates
by reason of death, his or her Option expires at the end of the applicable
Exercise Period.

7. Payroll Deductions.

(a) Each Eligible Employee may, within fifteen (15) days prior to each Quarterly
Grant Date (the “Election Date”), elect in writing to make semiannual
contributions to the Plan of payroll deductions from one (1%) percent to five
(5%) per cent of his or her Compensation, not to exceed Five Thousand ($5,000)
Dollars, pro-rata during the three month period commencing on each Quarterly
Grant Date from each regularly scheduled paycheck in increments of one
(1%) percent (i.e., 1%, 2%, 3%, etc.). If any payroll deduction would exceed the
amount of any of an Eligible Employee’s paychecks, such Eligible Employee may
make a direct payment by personal check in the amount of such excess.

(b) Unless he or she elects otherwise, a Participating Employee who is making
payroll deductions prior to an Election Date is deemed to authorize the same
payroll deduction as in effect on the day before such Election Date.

(c) A Participating Employee may at any time cease participation in the Plan by
filing the appropriate form with the Company. The cessation will be effective as
soon as practicable, whereupon no further payroll deductions are to be made.
Payroll deductions and interest thereon not theretofore used for purchases are
to be used for purchases under Section 8. Any former Participating Employee who
ceased to participate may elect to participate in a subsequent calendar year if
then eligible. A Participating Employee may at any time during the calendar year
(but not more than four times) decrease his or her payroll deductions by filing
the appropriate form with the Company, which decrease becomes effective with the
first pay period of the first succeeding calendar quarter to which it may be
practicably applied.

(d) The Company shall invest all payroll deductions in a federally insured money
market account pending exercise of an Option, and shall credit each
Participating Employee with the interest earned on his or her payroll
deductions. The payroll deductions and the interest earned thereon are to be
held in a separate account for each Participating Employee (the “Payroll
Deduction Account”).

(e) If a Participating Employee makes a hardship withdrawal from a retirement
plan or plan of deferred compensation with a cash or deferred arrangement under
Code Section 401(k), the Participating Employee shall not make any payroll
deduction contributions to this Plan for the twelve (12) months following of
receipt of the hardship withdrawal.



--------------------------------------------------------------------------------

(f) If Option(s) granted to a Participating Employee expire unexercised, or the
Plan is terminated when a Participating Employee has unexercised Option(s), the
funds held in his or her Payroll Deduction Account not theretofore used for
purchases are to be refunded to the Participating Employee.

8. Exercise of Options and Payment for Common Stock.

On each Exercise Date the Company shall purchase for the Participating Employee,
with the funds in his or her Payroll Deduction Account, the number of whole and
fractional shares of Common Stock determined by dividing the amount in his or
her Payroll Deduction Account by the Option Price. All shares so purchased are
to be maintained in a separate account for each Participating Employee (the
“Common Stock Account”). All dividends paid with respect to shares held in a
Common Stock Account are to be credited to the Participating Employee’s Payroll
Deduction Account and used for purchases of shares of Common Stock on the next
Exercise Date.

9. Transferability.

No Option may be assigned, encumbered, pledged, transferred, or otherwise
disposed of (whether voluntarily or involuntarily by operation of law or
otherwise), except as provided by will or the applicable laws of descent or
distribution. No Option is subject to attachment, execution, levy, or similar
process. Any action not specifically permitted under this Section 9 is null and
void and without effect. An Option may be exercised only by the Participating
Employee during his or her lifetime, or under Section 6(d), by his or her estate
or the person who acquires the right to exercise the Option by bequest or
inheritance.

10. Adjustment Provisions.

The aggregate number of shares of Common Stock for which Options may be granted,
the aggregate number of shares of Common Stock subject to each outstanding
Option, and the Option Price of each Option may all be appropriately adjusted as
the Board determines for any increase or decrease in the number of shares of
issued Common Stock resulting from a subdivision or consolidation of shares,
whether through reorganization, recapitalization, stock split-up, stock
distribution or combination of shares, or the payment of a share dividend or
other increase or decrease in the number of shares outstanding effected without
receipt of consideration by the Company. Adjustments under this Section 10 are
to be made in the exclusive discretion of the Board, and its decision shall be
conclusive.

11. Dissolution, Merger and Consolidation.

Upon the dissolution or liquidation of the Company, or upon a merger or
consolidation of the Company in which the Company is not the surviving
corporation, each Option granted under the Plan expires as of the effective date
of such transaction; provided, however, that the Board must give at least thirty
(30) days’ prior written notice of such event to each Participating Employee,
during which time he or she has a right to exercise his or her wholly or
partially



--------------------------------------------------------------------------------

unexercised Option and, subject to prior expiration under to Section 6(b) or
(c), each Option becomes exercisable after receipt of such written notice and
prior to the effective date of such transaction.

12. Limitation on Options.

Notwithstanding any other provision of the Plan:

(a) The Company intends that Options granted and Common Stock issued under the
Plan shall be treated for all purposes as granted and issued under an employee
stock purchase plan under Code Section 423. Any provisions required to be
included in the Plan under Code Section 423 are included as though set forth in
the Plan in full.

(b) No Participating Employee shall be granted an Option that permits his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Code Section 423) of the Company and its parent and subsidiaries to accrue at a
rate that exceeds Twenty-Five Thousand ($25,000) Dollars of fair market value of
such stock (determined at the time of the grant of such Option) for each
calendar year in which the Option is outstanding at any time. Any Option is
deemed to be modified to the extent necessary to satisfy this paragraph (b).

(c) All Eligible Employees and Participating Employees shall have the same
rights and obligations under the Plan, except that the amount of Common Stock
that may be purchased under Options granted on any Quarterly Grant Date must
bear a uniform relationship to the Compensation of Participating Employees. All
rules and determinations of the Board must be consistently applied to all
persons in similar circumstances.

13. Other Provisions.

(a) Legal and Other Requirements. The obligations of the Company to purchase,
sell and deliver Common Stock under the Plan shall be subject to all applicable
laws, regulations, rules and approvals, including, without limitation, the
effectiveness of a registration statement under the Securities Act of 1933, as
amended if deemed necessary or appropriate by the Company. Certificates for
share of Common Stock issued hereunder may be legended as the Board determines
appropriate.

(b) Termination and Amendment of Plan. The Board, without further action on the
part of the stockholders of the Company, may at any time and from time to time
alter, amend, or suspend the Plan or any Option granted hereunder, or may at any
time terminate the Plan; except that the Board shall not (except to the extent
provided in Section 10): (i) change the total number of shares of Common Stock
available for grant under the Plan; (ii) extend the duration of the Plan;
(iii) increase the maximum term of Options; or (iv) effect a change inconsistent
with Code Section 423. Any action taken by the Board must not materially and
adversely affect any outstanding Option without the consent of the holder
thereof.

(c) Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to the exercise of Options will be used for general
corporate purposes.



--------------------------------------------------------------------------------

(d) Withholding Taxes. Upon the exercise of any Option the Company has the right
to require the optionee to remit to the Company an amount of cash sufficient to
satisfy all federal, state, and local withholding tax requirements.

(e) Right to Terminate Employment. Nothing in the Plan or any agreement entered
into pursuant to the Plan confers upon any Eligible Employee, Participating
Employee, or other optionee the right to be employed or continue in the
employment of the Company, or affects any right that the Company may have to
terminate the employment of any such person.

(f) Rights as a Stockholder. At the time funds from a Participating Employee’s
Payroll Deduction Account are used to purchase shares of Common Stock, the
Participating Employee has all the rights and privileges of a stockholder of the
Company with respect to whole shares purchased under the Plan regardless of
whether certificates representing whole shares have been issued.

(g) Leaves of Absence and Disability. The Board may make such rules,
regulations, and determinations as it determines appropriate with respect to any
leave absence taken by reason of a disability of any Eligible Employee or
Participating Employee. Without limiting the generality of the foregoing, the
Board may determine (i) whether or not any such leave of absence constitutes a
termination of employment within the meaning of the Plan, and (ii) the impact,
if any, of any such leave of absence on Options theretofore granted to any
Participating Employee who takes a leave of absence.

(h) Notices. Every notice, election, or revocation authorized or required by the
Plan is deemed delivered to the Company (i) on the date it is personally
delivered to the Secretary of the Company at its principal executive offices, or
(ii) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to the Secretary at such offices; and is deemed
delivered to an optionee (iii) on the date it is personally delivered to him or
her, or (iv) three business days after it is sent by registered or certified
mail, postage prepaid, addressed to him or her at the last address shown for him
or her on the records of the Company. The Board may make such other rules for
the delivery of notices, elections, or revocations as it determines appropriate.

(i) Applicable Law. All questions pertaining to the validity, construction,
interpretation and administration of the Plan and Options granted hereunder are
to be determined under the laws of Delaware to the extent not inconsistent with
Code Section 423.

(j) Indemnification. The Company shall indemnify the Board and the Committee for
all Claims arising from or related to any act or omission made in good faith in
exercising their rights and performing their obligations under the Plan. For
purposes of the Plan, Claims mean all assessments, costs, damages, expenses,
fines, judgments, liabilities, losses, penalties, and reasonable attorney’s and
paralegal’s fees and disbursements. This indemnification survives termination of
the Plan and any Option.

14. Term of this Plan.

No rights shall be granted under the Plan after April 24, 2016.